Exhibit 10.8.3.2
AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment to Employment Agreement (“Amendment”) is entered into by and
between Avery Dennison Corporation, a Delaware corporation (the “Company”) and
                     (the “Executive”), effective as of January 1, 2008.
WHEREAS the Company and the Executive have previously entered into that certain
Employment Agreement effective as of                      (the “Employment
Agreement”);
WHEREAS with the enactment of section 409A of the Internal Revenue Code of 1986,
as amended (“Code Section 409A”), certain modifications are made to the
Employment Agreement on or before December 31, 2008 with retroactive effect to
January 1, 2008; and
WHEREAS the Company and the Executive desire to amend the Employment Agreement
to comply with Code Section 409A,
NOW, THEREFORE, the Employment Agreement is hereby amended as follows:
1. Change of Control. The definition of “Change of Control” in the Employment
Agreement is amended in its entirety to provide as follows:
For the purpose of this Agreement, a “Change of Control” shall mean “a change in
the ownership or effective control,” or in “the ownership of a substantial
portion of the assets of” the Company, within the meaning of Code Section 409A,
and shall include any of the following events as such concepts are interpreted
under Code Section 409A:
(i) the date on which a majority of members of the Company’s Board of Directors
is replaced during any twelve-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s Board of
Directors before the date of the appointment or election; or
(ii) the acquisition, by any one person, or by a corporation owned by a group of
persons that has entered into a merger, acquisition, consolidation, purchase,
stock acquisition, asset acquisition, or similar business transaction with the
Company, of:
(a) ownership of stock of the Company, that, together with any stock previously
held by such person or group, constitutes more than fifty percent (50%) of
either (i) the total fair market value or (ii) the total voting power of the
stock of the Company;
(b) ownership of stock of the Company possessing thirty percent (30%) or more of
the total voting power of the Company, during the twelve-month period ending on
the date of such acquisition; or

1



--------------------------------------------------------------------------------



 



(c) assets from the Company that have a total gross fair market value equal to
or more than forty percent (40%) of the total gross fair market value of all of
the assets of the Company during the twelve-month period ending on the date of
such acquisition; provided, however, that any transfer of assets to a related
person as defined under Section 409A shall not constitute a Change of Control.
2. Good Reason. The definition of termination for “Good Reason” in the
Employment Agreement is amended in its entirety to provide as follows:
For purposes of this Agreement, “Good Reason” shall mean a “separation from
service for good reason” as set forth in Code Section 409A, which shall mean
that, without the express written consent of the Executive, one or more of the
following shall have occurred without being timely remedied in the manner set
forth below:
(i) A material diminution in the Executive’s base compensation;
(ii) A material diminution in the Executive’s authority, duties, or
responsibilities;
(iii) A material change in the geographic location at which the Executive must
perform the services; or
(iv) Any other action or inaction that constitutes a material breach by the
Company of the agreement under which the Executive provides services.
The Executive shall have “Good Reason” in connection with any or all of the
above solely if (A) the Executive provides notice to the Company of the
existence of the particular condition, action or inaction which the Executive
considers to give the Executive “Good Reason” within ninety (90) days of the
initial existence of the condition, or the action or inaction, and (B) the
Company shall not have remedied the condition, action or inaction within thirty
(30) days of its receipt of the Executive’s notice. The effective date of any
termination for “Good Reason” shall be no later than twelve (12) months after
the initial existence of such condition, action or inaction constituting “Good
Reason.”
3. Certain Additional Payments by the Company. The Employment Agreement is
hereby amended to provide that any Gross-Up Payment or Underpayment related to
excise taxes imposed under Code Section 4999 which is due under the terms of the
Employment Agreement shall be paid in compliance with Code Section 409A by the
end of the calendar year next following the calendar year in which the Executive
pays the applicable Excise Tax to taxing authorities.
4. Compliance With Code Section 409A. The Employment Agreement is amended to add
the following additional provision entitled “Compliance With Code Section 409A.”
(a) All payments of “nonqualified deferred compensation” (within the meaning of
Code Section 409A) are intended to comply with the requirements of Code Section

2



--------------------------------------------------------------------------------



 



409A, and shall be interpreted in accordance therewith. Neither party
individually or in combination may accelerate any such deferred payment, except
in compliance with Code Section 409A, and no amount shall be paid prior to the
earliest date on which it is permitted to be paid under Code Section 409A. In
the event that the Executive is determined to be a “specified employee” (as
defined and determined under Code Section 409A) of Company at a time when its
stock is deemed to be publicly traded on an established securities market,
payments determined to be “nonqualified deferred compensation” payable as a
result of termination of employment, to the extent required under Code
Section 409A, shall be made after the earlier of (i) the last day of the sixth
(6th) complete calendar month following such termination of employment, or
(ii) the Executive’s death. Any payment delayed by reason of the prior sentence
shall be paid out in a single lump sum on the first day of the month following
the end of such required delay period in order to catch up to the original
payment schedule. Notwithstanding anything herein to the contrary, no amendment
may be made to this Agreement if it would cause the Agreement or any payment
hereunder not to be in compliance with Code Section 409A.
(b) Unless otherwise expressly provided, any payment of compensation by Company
to the Executive (or to the Executive’s estate, as applicable), whether pursuant
to this Agreement (including, but not limited to, any payment or benefit
provided under Section 6 of the Employment Agreement) or otherwise, shall be
made within two and one-half months (21/2 months) after the end of the later of
the calendar year or the Company’s fiscal year in which the Executive’s right to
such payment vests (i.e., is not subject to a substantial risk of forfeiture for
purposes of Code Section 409A). Such amounts shall not be subject to the
requirements of subsection (a) above applicable to “nonqualified deferred
compensation.” Notwithstanding any provision of Section 6(a)(iii) of the
Employment Agreement to the contrary, any such provision of outplacement
services shall terminate on the first anniversary of the Executive’s separation
from service from the Company.
(c) Section (a) above shall not apply to that portion of any amounts payable
upon termination of employment which shall qualify as “involuntary separation
from service” under Section 409A because such amount does not exceed the lesser
of (1) two hundred percent (200%) of the Executive’s annualized compensation
from the Company for the calendar year immediately preceding the calendar year
during which the Date of Termination occurs, or (2) two hundred percent (200%)
of the annual limitation amount under Section 401(a)(17) of the Code (the
maximum amount of compensation that may be taken into account for purposes of a
tax-qualified retirement plan) for the calendar year during which the Date of
Termination occurs; provided that the amounts must be paid no later than the
last day of the second taxable year following the taxable year in which the
separation from service occurs.
(d) All benefit plans, programs and policies sponsored by the Company shall
comply with all requirements of Code Section 409A or be structured so as to be
exempt from the application of Code Section 409A. In particular, all taxable
expense reimbursement payments and in kind benefits provided to the Executive
shall be structured in compliance with Code Section 409A and reimbursements
shall be paid by the Company to the Executive by no later than the end of the
calendar year following the calendar year in which the Executive incurs such
expenses, and the Executive shall take all actions necessary to claim all such
reimbursements on a timely basis to permit the Company to make all such
reimbursement payments prior to the end of said period.

3



--------------------------------------------------------------------------------



 



(e) Notwithstanding anything in this Agreement to the contrary, to the extent
that any payment or benefit constitutes non-exempt “nonqualified deferred
compensation” for purposes of Section 409A, and such payment or benefit would
otherwise be payable or distributable hereunder by reason of Executive’s
termination of employment, all references to Executive’s termination of
employment shall be construed to mean a “separation from service,” as defined in
Treasury Regulation Section 1.409A-1(h), and Executive shall not be considered
to have a termination of employment unless such termination constitutes a
“separation from service” with respect to Executive.
IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
day and year first above written.

                    AVERY DENNISON CORPORATION       EXECUTIVE    
 
               
  By:
               
 
               

4